DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Patent Application No. 2018-117268 filed on 6/20/2018.

Remarks
In response to the communication filed on January 26th, 2021, claims 1, 3 and 7-10 were amended as per the applicant’s request. Claims 1-8 and 10 are presently pending in the application. 

Response to Arguments
The previous 112b rejection has been removed as claim 9 has been cancelled. 
Applicant’s arguments with respect to claim 1, regarding Shatz as modified by Shim fails to teach “at least one of the plurality of storage nodes is configured to select a node as a leader node, wherein the leader node selects a first node of the plurality of storage nodes and selects a second node of the plurality of storage groups for storing a copy of volumes of the same volume group stored in the first node for synchronization”, have been considered but are moot in view of the new grounds of rejection. The Renauld. 

	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shatz et al., U.S. PGPub Number 20170116095 (Hereinafter Schatz), in view of Shim, U.S. PGPub Number 20100205273 (hereinafter Shim), in further view of Renauld et al., U.S. PGPub Number 20190034505 (hereinafter Renauld).


As for claim 1, Schatz teaches a cluster storage system comprising: a plurality of storage nodes configured to store data used by a client apparatus (Schatz; FIG. 1 is a block diagram of a plurality of nodes 200 interconnected as a cluster 100 and configured to provide storage service relating to the organization of information on storage devices. The nodes 200 may be interconnected by a cluster interconnect fabric 110 and include functional components that cooperate to provide a distributed storage architecture of the cluster 100, which may be deployed in, but not limited to, a storage node to connect to one or more hosts 120 over a computer network (plurality of storage nodes configured to store data) 130, as well as to one or more storage arrays 150 of shared storage devices over a storage interconnect 140, to thereby render the storage service in accordance with the distributed storage architecture. [0018]; Each host 120 may be embodied as a general-purpose computer configured to interact with any node 200 in accordance with a client/server model of information delivery. That is, the client (host) may request the services of the node, and the node may return the results of the services (configured to store data used by a client apparatus) requested by the host, by exchanging packets over the network 130. The host may issue packets including file-based access protocols, such as the Network File System (NFS) protocol over the Transmission Control Protocol/Internet Protocol (TCP/IP), when accessing information on the node in the form of storage containers such as files and directories. However, in an embodiment, the host 120 illustratively issues packets including block-based access protocols, such as the Small Computer Systems Interface (SCSI) protocol encapsulated over TCP (iSCSI) and SCSI encapsulated over FC (FCP), when accessing information in the form of storage containers such as logical units (LUNs). Notably, any of the nodes 200 may service a request directed to a storage container stored on the cluster 100. [0019];);
and a second network configured to communicably couple the plurality of storage nodes with each other, the second network being different from a first network configured to couple the client apparatus and the storage nodes, wherein each of the Schatz; FIG. 1 is a block diagram of a plurality of nodes 200 interconnected as a cluster 100 and configured to provide storage service relating to the organization of information on storage devices. The nodes 200 may be interconnected by a cluster interconnect fabric 110 and include functional components that cooperate to provide a distributed storage architecture of the cluster 100, which may be deployed in, but not limited to, a storage area network (SAN). As described herein, the components of each node 200 include hardware and software functionality that enable the node to connect to one or more hosts 120 over a computer network 130, as well as to one or more storage arrays 150 of shared storage devices over a storage interconnect 140, to thereby render the storage service in accordance with the distributed storage architecture. [0018]; In an embodiment, the administration layer 310 may apportion the LUN into multiple volumes, each of which may be partitioned into multiple regions (e.g., allotted as disjoint block address ranges), with each region having one or more segments stored as multiple stripes on the array 150. A plurality of volumes distributed among the nodes 200 may thus service a single LUN, i.e., each volume within the LUN services a different LBA range (i.e., offset range and length, hereinafter offset range) or set of ranges within the LUN. Accordingly, the protocol layer 320 may implement a volume mapping technique to identify a volume to which the I/O request is directed (the cluster storage system has a plurality of volume groups made up of a plurality of volumes) (i.e., the volume servicing the offset range indicated by the parameters of the I/O request). Illustratively, the cluster 0029]; the volume layer (cluster storage system has a plurality of volume groups made up of a plurality of volumes stored in the plurality of storage nodes) 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers, such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310. [0030]; In an embodiment, two or more nodes 200 of the cluster may be configured to provide failover protection to each other in the event of a failure to one or more of the nodes. In order to implement such failover protection, the communicate among themselves across one or more communication links, such as the cluster interconnect (second network configured to communicably couple the plurality of storage nodes with each other) 110, to establish a HA partner arrangement. Each node 200 may maintain information relating to status of hardware and software associated with the node, as well as status of data access requests (operations) serviced and logged (e.g., NVlog 335) by the node. Illustratively, the status of the logged operations may indicate that the operations have not yet been committed (i.e., persistently stored) to the shared storage devices (e.g., SSDs 260) of the cluster. The information is illustratively maintained in the NVRAM 280 of the node (i.e., the local node servicing the I/O requests) and, to guarantee high data availability, copied (mirrored) over HA interconnect 610 to the NVRAM of a partner node associated with the local node in accordance with the established HA partner arrangement so as to synchronize the information between the local and partner nodes. Note that in other embodiments such synchronization may occur among three or more nodes. [0046];), 
Schatz does not explicitly detail the plurality of storage nodes storing respective volumes of the volume groups synchronizes volumes of the same volume group via the second network.
However Shim teaches the plurality of storage nodes storing respective volumes of the volume groups synchronizes volumes of the same volume group via the second network (Shim; Furthermore, the distributed environment management system 200 may serve to synchronize a plurality of nodes (synchronizes volumes of the same volume group via the second network) and process various types of events. [0032]; , 0051];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Schatz and Shim which deal with providing synchronizing data nodes across multiple networks and clusters, to have combined them by incorporating synchronization of nodes across a second network (Shim) with cluster of node storage volumes between two networks using an outside client (Schatz). The motivation to combine is to make the system more efficient and user friendly as it could determine a major group in a network split-brain situation that occurs in a network-based distributed computing environment (Shim [0003];).
Schatz as modified by Shim does not explicitly detail at least one of the plurality of storage nodes is configured to select a node as a leader node, wherein the leader node selects a first node of the plurality of storage nodes and selects a second node of the plurality of storage groups for storing a copy of volumes of the same volume group stored in the first node for synchronization.
However, Renauld teaches detail at least one of the plurality of storage nodes is configured to select a node as a leader node, wherein the leader node selects a first node of the plurality of storage nodes and selects a second node of the plurality of storage groups for storing a copy of volumes of the same volume group stored in the Renauld; Each VSAN module 114 (through a cluster level object management or "CLOM" sub-module, in embodiments as further described below) communicates with other VSAN modules 114 of other nodes 111 to create and maintain an in-memory metadata database (e.g., maintained separately but in synchronized fashion in the memory of each node 111) that contains metadata describing the locations, configurations, policies and relationships among the various objects stored in object store (stored in the first node for synchronization) 116. This in-memory metadata database is utilized by a VSAN module 114 on a node 111, for example, when an administrator first creates a virtual disk for a VM as well as when the VM is running and performing I/O operations (e.g., read or write) on the virtual disk. [0016]; In contrast to FIG. 5, however, in the embodiment of FIG. 6, once VSAN module 114 of the coordinating node determines that the storage policy requires the replication of the virtual disk at a remote node, instead of selecting a single coordinating node (e.g., coordinating node 503 of FIG. 5), VSAN module 114 proceeds with selecting and configuring leader node (configured to select a node as a leader node) 604 at primary site 501 and also selecting and configuring proxy node 605 at secondary site 502. [0052]; Leader node 604 performs the same responsibilities as coordinating node 503 of FIG. 5, with the exception that no RDT connections are established, for component objects 520c and 520d, between leader node 604 and nodes 111c and 111d, respectively. Instead, as described below, proxy node 605 is selected and configured as a proxy coordinating node whose RDT sub-module 345 establishes RDT connections for component objects 520c' and 520d' (copies of component objects 520c and 520d, respectively, whose memory representations are stored at proxy node (second node of the plurality of storage groups for storing a copy of volumes of the same volume group) 605) between proxy node 605 and one or more nodes 111c-111d at secondary site (second node of the plurality of storage groups) 502. Component objects 520c and 520d whose memory representations are stored at leader node 604 and have no RDT connections to nodes 111c and 111d are shown in a dotted circle. Although no RDT connections are established for component objects 520c and 520d between nodes 111c-111d and leader node 604, component objects 520c and 520d still subscribe to CMMDS entries made with CMMDS sub-module 335 of leader node 604 relating to nodes 111c and 111d. This allows CMMDS sub-module 335 of leader node 604 to provide VSAN module 114 of leader node 604 as well as other nodes in the cluster with information about the state of nodes 111c and 111d. As an example, if node 111c goes offline, VSAN module 114 of leader node 604 is notified based on changes in CMMDS entries relating to node 111c that component object 520c subscribed to. [0053];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Schatz as modified by Shim and Renauld which deal with providing synchronizing data nodes across multiple networks and clusters, to have combined them by incorporating selecting a leader node to manage the copy of volumes between node groups (Renauld) with synchronization of nodes across a second network cluster of node storage volumes between two networks using an outside client (Schatz as modified by Shim). The motivation to combine is to make the system more efficient to prevent data amplification when performing I/O operations, over a WAN between two geographically distinct sites (Renauld [0002];).



	

Claim 10 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
Except:
enabling access from the client apparatus to any one of the volumes belonging to the split volume group (Schatz; Each host 120 may be embodied as a general-purpose computer configured to interact with any node 200 in accordance with a client/server model of information delivery. That is, the client (host) may request the services of the node, and the node may return the results of the services requested by the host (enabling access from the client apparatus to any one of the volumes), by exchanging packets over the network 130. The host may issue packets including file-based access protocols, such as the Network File System (NFS) protocol over the Transmission Control Protocol/Internet Protocol (TCP/IP), when accessing information on the node in the form of storage containers such as files and directories. However, in an embodiment, the host 120 illustratively issues packets including block-based access protocols, such as the Small Computer Systems Interface (SCSI) protocol encapsulated over TCP (iSCSI) and SCSI encapsulated over FC (FCP), when accessing information in the form of storage containers such as logical units (LUNs). Notably, any of the nodes 200 may service a request directed to a storage container stored on the cluster 100. [0019]; In an embodiment, the volume layer 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers (any one of the volumes belonging to the split volume group), such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310. The volume metadata is illustratively embodied as in-core mappings from LUN addresses (i.e., offsets) to durable extent keys, which are unique cluster-wide IDs associated with SSD storage locations for extents within an extent key space of the cluster-wide storage container. That is, an extent key may be used to retrieve the data of the extent at an SSD storage location associated with the extent key. Alternatively, there may be multiple storage containers in the cluster wherein each container has its own extent key space, e.g., where the administration layer 310 provides distribution of extents among the storage containers. An extent is a variable length block of data that provides a unit of storage on the SSDs and that need not be aligned on any specific boundary, i.e., it may be byte aligned. Accordingly, an extent may be an aggregation of write data from a plurality of write requests to maintain such alignment. Illustratively, the volume layer 340 may record the forwarded request (e.g., information or parameters characterizing the request), as well as changes to the volume metadata, in dedicated log 345 maintained by the volume layer 340. Subsequently, the contents of the volume layer log 345 may be written to the storage array 150 in accordance with a checkpoint (e.g., synchronization) operation that stores in-core metadata on the array 150. That is, the checkpoint operation (checkpoint) ensures that a consistent state of metadata, as processed in-core, is committed to (i.e., stored on) the storage array 150; whereas retirement of log entries ensures that the entries accumulated in the volume layer log 345 synchronize with the metadata 0030]; failover in a cluster depends on a quorum (or consensus algorithm) to guarantee that no two disjoint sets of nodes within the cluster each attempt to make progress (e.g., write to disk) on their own, potentially leading to data corruption (i.e., a "split brain" condition) (belonging to the split volume group). The quorum may be implemented as a voting scheme, where each node in the cluster is granted a number of votes (e.g., one) and as long as a majority of votes allocated across the cluster is cast among non-failing nodes (surviving nodes) that may communicate with one another, the surviving nodes may continue to operate as the cluster and make progress [0048];).
Schatz does not explicitly detail and the cluster storage system has a plurality of volume groups made up of a plurality of volumes stored in the plurality of storage nodes, the program causes the computer to execute: determining whether communication between the plurality of storage nodes in the second network is split; determining whether own node belongs to a largest storage node group in which the number of storage nodes which communicate with each other via the second network is the largest among the plurality of storage nodes when it is determined that the second network is split; determining whether the own node is a representative storage node which is a storage node serving as a representative among the largest storage node group when it is determined that the own node belongs to the largest storage node group;  determining whether the volume group in which a volume of the storage node of the largest storage node group is included is a split volume group in which 
However Shim teaches and the cluster storage system has a plurality of volume groups made up of a plurality of volumes stored in the plurality of storage nodes (Shim; Furthermore, the distributed environment management system 200 may serve to synchronize a plurality of nodes (synchronizes volumes of the same volume group via the second network) and process various types of events. [0032]; , However, a network split-brain problem cannot be properly coped with only by the configuration described above. As previously described, this is because each of the groups split in a network split-brain situation determines all the nodes in the other groups are down and a master node is created in each group, and accordingly, after the error is recovered later, there may be a problem of data integrity between the nodes included in each of the groups. [0051];), 
the program causes the computer to execute: determining whether communication between the plurality of storage nodes in the second network is split (Shim; In order for each group to determine whether the group itself is a major group or a minor group in a network split-brain situation (determining whether communication between the plurality of storage nodes in the second network is split), information on how many nodes are in an initial group before a network split-brain problem occurs should be stored in at least one node of each group created after the network split-brain problem occurs. According to an exemplary embodiment of the present invention, since information stored in the master node is replicated into a 0059];); 
determining whether own node belongs to a largest storage node group in which the number of storage nodes which communicate with each other via the second network is the largest among the plurality of storage nodes when it is determined that the second network is split (Shim; FIG. 6 is a view showing an example of a method for determining a major group when a network split-brain problem occurs. When a network split-brain problem occurs (600) and a group is then split into two or more groups, the distributed environment management system 200 confirms and compares the number of total nodes included in the existing group and the number of nodes included in each of the split groups (when it is determined that the second network is split) (610). In addition, the distributed environment management system 200 confirms history information of the nodes of each split group using the history table described above (620). Since specific examples of the history information have been described above in detail, they will not be described again, here. Although the step of confirming and comparing the number of nodes (610) is performed prior to the step of confirming the node history information (620) in the figure, the order of performing the two steps is not important. That is, it is possible to reverse the order of performing the two steps shown in the figure, or the two steps may be performed simultaneously. It is possible to determine a major group (determining whether own node belongs to a largest storage node group in which the number of storage nodes which communicate with each other via the second network is the largest) (630) among the two or more split groups using at least one of a result of comparing the number of 0081];); 
determining whether the own node is a representative storage node which is a storage node serving as a representative among the largest storage node group when it is determined that the own node belongs to the largest storage node group (Shim; In the situation described here, since group A secures more than half of the total nodes (i.e., seven nodes), the quorum is satisfied, and thus, group A can be classified as a major group. Accordingly, one of the nodes included in the major group (largest storage node group) is determined as a master node (determining whether the own node is a representative storage node), and communication with the client 300 can be performed through the master node. In addition, the master node can be allowed to perform a read or write operation. [0057];); 
determining whether the volume group in which a volume of the storage node of the largest storage node group is included is a split volume group in which synchronization of volumes in the volume group is disabled when it is determined that the own node is a representative storage node (Shim; the distributed environment management system 200 may serve to synchronize a plurality of nodes (synchronization of volumes in the volume group) and process various types of events. [0032]; In order for each group to determine whether the group itself is a major group or a minor group in a network split-brain situation, information on how many nodes are in an initial group before a network split-brain problem occurs should be stored in at least one node of each group created after the network split-brain problem occurs (volumes in the volume group is disabled). According to an information stored in the master node is replicated into a corresponding slave node, such a requirement will be accomplished by storing the information on how many nodes are in an initial group in the master node (synchronization of volumes in the volume group is disabled when it is determined that the own node is a representative storage node). [0059];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Schatz and Shim which deal with providing synchronizing data nodes across multiple networks and clusters, to have combined them by incorporating synchronization of nodes across a second network (Shim) with cluster of node storage volumes between two networks using an outside client (Schatz). The motivation to combine is to make the system more efficient and user friendly as it could determine a major group in a network split-brain situation that occurs in a network-based distributed computing environment (Shim [0003];).






	





As for claim 2, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 1, wherein at least any one of the plurality of storage nodes is configured to: determine whether communication between the plurality of storage nodes in the second network is split (Shim; In order for each group to determine whether the group itself is a major group or a minor group in a network split-brain situation (determining whether communication between the plurality of storage nodes in the second network is split), information on how many nodes are in an initial group before a network split-brain problem occurs should be stored in at least one node of each group created after the network split-brain problem occurs. According to an exemplary embodiment of the present invention, since information stored in the master node is replicated into a corresponding slave node, such a requirement will be accomplished by storing the information on how many nodes are in an initial group in the master node. [0059];); 
determine whether the volume group is a split volume group in which synchronization of volumes in the volume group is not executable when it is determined that the communication in the second network is split (Shim;  [0034]; In the situation described here, since group A secures more than half of the total nodes (i.e., seven nodes), the quorum is satisfied, and thus, group A can be classified as a major group. Accordingly, one of the nodes included in the major group (largest storage node group) is determined as a master node (enable to access any one volume belonging to the split volume group from the client apparatus), and communication 0057];); 
and enable to access any one volume belonging to the split volume group from the client apparatus (Shim; the cluster manager may manage the nodes in the cluster and process a lock operation while communicating with the client library. In addition, if the client 300 attempts a lock operation on a specific path or data, the cluster manager may confirm whether the client 300 requesting the lock operation has a right to perform a corresponding lock operation (enable to access any one volume belonging to the split volume group from the client apparatus) and immediately return whether or not a lock (i.e., non-blocking mode) is acquired as a value of True or False. In addition, the cluster manager may process the lock operation or an event accompanied with the lock operation. For example, the cluster manager may generate an event for informing the other clients 300 of locking a corresponding path or data depending on a type of locking and transfer the event to the event manager.  [0034];). The motivation to combine is the same as previously provided.


As for claim 3, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 2, wherein the plurality of storage nodes is configured to: determine whether own node belongs to a largest storage node group in which the number of storage nodes which communicate with each other via the second network is the largest among the plurality of storage nodes when it is determined that the communication between the plurality of storage nodes in the second network is split, Shim; FIG. 6 is a view showing an example of a method for determining a major group when a network split-brain problem occurs. When a network split-brain problem occurs (600) and a group is then split into two or more groups, the distributed environment management system 200 confirms and compares the number of total nodes included in the existing group and the number of nodes included in each of the split groups (when it is determined that the second network is split) (610). In addition, the distributed environment management system 200 confirms history information of the nodes of each split group using the history table described above (620). Since specific examples of the history information have been described above in detail, they will not be described again, here. Although the step of confirming and comparing the number of nodes (610) is performed prior to the step of confirming the node history information (620) in the figure, the order of performing the two steps is not important. That is, it is possible to reverse the order of performing the two steps shown in the figure, or the two steps may be performed simultaneously. It is possible to determine a major group (determining whether own node belongs to a largest storage node group in which the number of storage nodes which can communicate with each other via the second network is the largest) (630) among the two or more split groups using at least one of a result of comparing the number of 0081];). The motivation to combine is the same as previously provided.


As for claim 4, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 3, wherein the representative storage node is configured to: copy a volume belonging to the split volume group to a second storage node other than a first storage node that stores a volume belonging to the split volume group of the largest storage node group (Shim; In the situation described here, since group A secures more than half of the total nodes (i.e., seven nodes), the quorum is satisfied, and thus, group A can be classified as a major group. Accordingly, one of the nodes included in the major group (largest storage node group) is determined as a master node (determining whether the own node is a representative storage node), and communication with the client 300 can be performed through the master node. In addition, the master node can be allowed to perform a read or write operation. [0057];); 
and form a new volume group including a volume of the first storage node and a volume of the second storage node, and the first storage node and the second storage node is configured to synchronize the volumes of the new volume groups (Shim; Furthermore, the distributed environment management system 200 may serve to synchronize a plurality of nodes (synchronize the volumes of the new volume groups) and process various types of events. [0032]; However, a network split-brain problem cannot be properly coped with only by the configuration described above. As determines all the nodes in the other groups are down and a master node is created in each group (form a new volume group including a volume of the first storage node and a volume of the second storage node), and accordingly, after the error is recovered later, there may be a problem of data integrity between the nodes included in each of the groups. [0051];). The motivation to combine is the same as previously provided.


As for claim 5, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 3, wherein the representative storage node is configured to: detect elimination of split of the communication between the plurality of storage nodes in the second network (Shatz; Illustratively, a shared copy of the S-TCFS 720 is stored on the SSDs 260 of the storage arrays 150 coupled to the nodes 200a,b. Because any SSD of the array(s) 150 may fail and be replaced (e.g., in accordance with operation of the RAID layer 360), the configuration information (i.e., consensus log) of the S-TCFS 720 is replicated (stored) across all SSDs of the arrays. Accordingly, the contents of the consensus log (detect elimination of split of the communication) are illustratively replicated across all SSDs of a shelf (e.g., 24 SSDs), such that one representative copy of S-TCFS 720 is stored across the SSDs (representative storage node) in the shelf. However, in an alternative embodiment, the contents of the consensus log may be mirrored across a subset of the SSDs, while in other 0053];); 
and apply a content of the volume of the split volume group, which is set to be accessible from the client apparatus, to other volumes of the split volume group when elimination of split of the communication is detected, and a plurality of storage nodes that store respective volumes of the split volume group pair is configured to start synchronization of the respective volumes (Schatz; The consensus-based protocol is employed to ensure that these asynchronous events are ordered across all the nodes, i.e., to ensure that a situation does not occur where event A occurs before event B on one node, and event B occurs before event A on another node. For example, in response to a node failure, a higher-level cluster membership manager (not shown) may transmit a heartbeat (an HA-based heartbeat) used to detect failure of the node (i.e., the node does not respond to the heartbeat transmission within a defined timeout period). Detection of the node failure results in a CDB configuration update (detect elimination of split of the communication between the plurality of storage nodes in the second network). The configuration update to the CDB, in turn, results in one or more update events using the consensus-based protocol. A majority of the nodes in the cluster accept the update events, which are illustratively organized as a cluster-wide consensus log representing the order of the events as they occur and commit.  [0051];).

As for claim 6, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 5, wherein the representative storage node is configured to set a role of a plurality of volumes of the split volume group to a role Shim; The history table shown above can be created when a group is initially configured and can be maintained until the function of the group is ended. The node state information, which is the third field of the history table, is changed into master or slave whenever a new master node is elected (configured to set a role of a plurality of volumes of the split volume group), and the group state information is changed to major or minor as a network split-brain problem occurs. [0071];). The motivation to combine is the same as previously provided.


As for claim 7, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 3, wherein when the volume group does not belong to the largest storage node group but is a minority-side volume group made up of volumes stored only in the plurality of storage nodes which communicate with each other via the second network, any one of the plurality of storage nodes storing the volumes of the minority-side volume group is configured to allow access from the client apparatus, and thereafter, when synchronization of volumes of the minority-side volume group is disabled, make access to the volumes from the client apparatus disabled (Schatz; Changes to the CDB are logged on a third copy file system (TCFS) stored on a local service storage device of the node, i.e., a local copy of TCFS (L-TCFS). In addition, a shared copy of the TCFS (i.e., S-TCFS) may be stored on shared storage devices of one or more storage arrays coupled to the nodes. In other words, the L-TCFS is accessible to the local node, whereas the S-TCFS is accessible by all nodes of the configuration information changes so as to continue proper operation of the cluster (synchronization of volumes of the minority-side volume group is disabled, make access to the volumes from the client apparatus disabled) [0015]; Although all the nodes may have access to the shared storage devices (via non-exclusive disk reservations), only one node of the cluster may obtain and become an owner of the S-TCFS and, thus, cast an additional vote according to the consensus-based protocol. For example (FIG. 7B), if the non-owner node 200b of S-TCFS 720 fails, the owner node 200a may still cast two votes, e.g., its L-TCFS vote 730a and the S-TCFS vote 730b, and the cluster may continue to operate. Since it controls the S-TCFS vote, the surviving owner node may cast two votes when there is a leader election, thereby rendering itself the owner. Accordingly, in response to a request to update the consensus log, the surviving node may cast two votes to ensure that there is a cluster-wide majority (minority-side volume group made up of volumes stored only in the plurality of storage nodes which can communicate with each other via the second network), thereby allowing the configuration update to proceed. [0055];).

As for claim 8, Shatz as modified by Shim and Renauld teaches the cluster storage system according to claim 3, wherein the plurality of storage nodes are configured to determine whether the own node belongs to a largest storage node group on the basis of the number of other storage nodes that communicate with each other via the second network and determine that the own node is a representative storage node when the own node belongs to the largest storage node group and the own node is a node having the highest priority (Shim; FIG. 6 is a view showing an example of a method for determining a major group when a network split-brain problem occurs. When a network split-brain problem occurs (600) and a group is then split into two or more groups, the distributed environment management system 200 confirms and compares the number of total nodes included in the existing group and the number of nodes included in each of the split groups (determine whether the own node belongs to a largest storage node group on the basis of the number of other storage nodes that can communicate with each other via the second network) (610). In addition, the distributed environment management system 200 confirms history information of the nodes of each split group using the history table described above (620). Since specific examples of the history information have been described above in detail, they will not be described again, here. Although the step of confirming and comparing the number of nodes (610) is performed prior to the step of confirming the node history information (620) in the figure, the order of performing the two steps is not important. That is, it is possible to reverse the order of performing the two steps shown in the figure, or the two steps may be performed simultaneously. It is possible to determine a major group (630) among the two or more split groups using at least one of a result of comparing the number of nodes (determine that the own node is a representative storage node when the own node belongs to the largest storage node group and the own node is a node having the highest priority) and the confirmed history information obtained from the two steps (610) and (620). [0081];). The motivation to combine is the same as previously provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.H/Examiner, Art Unit 2158                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158